tax_exempt_and_government_entities_division department of the treasury internal_revenue_service washington d c mar uniform issue list set lp fat legend taxpayer a ira x ira y custodian m amount amount dear cd cd cd amount revenue code code this letter is in response to a ruling_request submitted by your authorized representative dated date as supplemented by correspondence dated date date date and date in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a i sec_78 years old and suffered a stroke several years ago taxpayer a maintained ira x and ira y individual_retirement_accounts iras under sec_408 of the code in early taxpayer a’s accountant advised him of the need to take a minimum distribution for of amount this distribution was made in date on date in an attempt to consolidate his iras with one custodian in order to make minimum required distributions easier taxpayer a withdrew amount from ira x on the same day intending to establish rollover ira accounts with the same custodian taxpayer a used those funds to purchase two certificates of deposit cd cd and cd with custodian m on date taxpayer a withdrew amount from ira y on the same day also intending to establish a rollover ira with custodian m taxpayer a used those funds to purchase cd and deposited the balance into a non-ira checking account with custodian m taxpayer a believed he had iras and was unaware that these cds and checking account were non-ira accounts until the review of his jjtax data these amounts remain in these non-ira cds and checking account based on the above facts and representations you request that the internal_revenue_service waive the 60-day rollover requirement with respect to the distributions of amount and amount because the failure to waive such requirement would be against equity or good conscience sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if_ i ii the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 the information presensted by taxpayer a demonstrates that taxpayer a intended to consolidate his iras with one custodian by withdrawing the assets of ira x and ira y and rolling them over to ira accounts with custodian m because of a misscommunication between tazpayer a and custodian m amount sec_2 and were mistakenly transferred to non-ira accounts the mistake was not discovered until after the expiration of the 60-day rollover period at all times the assets have remained intact in these non-ira accounts revproc_2003_16 2003_4_irb_359 provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount sec_2 and taxpayer a is granted a period of days from the issuance of this ruling letter to make the rollover provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contributions these amounts will be considered rollover_contributions within the meaning of sec_408 of the code this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent ii questions please contact te no fy at sincerely cabra wath carlton a watkins manager employee_plans technical group enclosures deleted copy of this letter notice of intention to disclose notice
